DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/09/2021, with respect to Drawings have been fully considered and are persuasive.  The objection of Drawings has been withdrawn. 
Status of Claims
Applicant’s cancellation of claim 2 in the reply filed on 06/09/2021is acknowledged.
Applicant’s amendment of claim 1 in the reply filed on 06/09/2021is acknowledged.
Claims 1 and 3-10 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Shih et al., US 2005/0275038 discloses all limitations of claim 1 except for that “the dielectric layer of the TFT array substrate comprises a material of SiOx that contains and releases hydrogen atoms, and wherein the hydrogen-absorbing metal comprises a material of titanium of which a part is combined with the hydrogen atoms released from the material of SiOx of the dielectric layer to form titanium hydride such that the hydrogen-absorbing metal layer comprises both titanium and titanium hydride.”  Therefore, the claimed device / method differs from prior art devices / methods on this point and there is no evidence it would have been obvious to make this change. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nomura et al., US 2016/0190290; 
Nomura et al., US 9,685,542 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893